NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                  HARRY E. TREXLER,
                   Claimant-Appellant,

                             v.

 SLOAN D. GIBSON, Acting Secretary of Veterans
                    Affairs,
              Respondent-Appellee.
             ______________________

                        2014-7056
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-3452, Judge Alan G. Lance, Sr.
                ______________________

                  Decided: July 10, 2014
                  ______________________

      HARRY E. TREXLER, of Rockwell, North Carolina, pro
se.

    JESSICA R. TOPLIN, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Assistant
Attorney General, ROBERT E. KIRSCHMAN, JR., Director,
and SCOTT D. AUSTIN, Assistant Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
2                                        TREXLER   v. GIBSON



eral Counsel, and MEGHAN D. ALPHONSO, Attorney, Unit-
ed States Department of Veterans Affairs, of Washington,
DC.
                ______________________

    Before NEWMAN, REYNA, and HUGHES, Circuit Judges.
NEWMAN, Circuit Judge.
    Harry E. Trexler appeals the judgment of the United
States Court of Appeals for Veterans Claims (the “Veter-
ans Court”) affirming the Board of Veterans’ Appeals’
denial of entitlement to an effective date earlier than
June 26, 1997 for the grant of benefits under 38 U.S.C.
§1151 for status-post carcinoid tumor, post-operative
small bowel resection with metastasis to the liver.
Trexler v. Shinseki, No. 12-3452, 2014 WL 92792 (Vet.
App. Jan. 10, 2014). Mr. Trexler challenges the Veterans
Court’s factual determinations, and thus has not present-
ed an issue reviewable under this court’s jurisdiction.
Accordingly, the appeal is dismissed.
                       DISCUSSION
    This court’s jurisdiction to review decisions of the
Veterans Court is generally limited to the validity of a
decision of the Veterans Court on a rule of law, or any
statute or regulation, and any interpretation thereof,
relied upon by the Veterans Court in reaching its decision.
See 38 U.S.C. §7292; Kyhn v. Shinseki, 716 F.3d 572, 575
(Fed. Cir. 2013). Only if the appeal presents a constitu-
tional issue may we review a challenge to a factual de-
termination or the application of laws or regulations.
38 U.S.C. §7292(d)(2). The interpretation of a claim for
benefits, including the contents thereof, is such a factual
issue not reviewable by this court. See Ellington v. Peake,
541 F.3d 1364, 1371-72 (Fed. Cir. 2008); Bonner v. Nichol-
son, 497 F.3d 1323, 1328 (Fed. Cir. 2007).
TREXLER   v. GIBSON                                       3



    Section 1151 of Title 38, U.S. Code (as in effect prior
to October 1, 1997), provides for veterans disability com-
pensation for injuries or aggravations of injuries as a
result of Department of Veterans Affairs hospitalization
or medical treatment. See, e.g., Gardner v. Brown, 5 F.3d
1456, 1458 (Fed. Cir. 1993). Section 5110(a) governs the
assignment of an effective date for an award of benefits:
   [T]he effective date of an award based on an origi-
   nal claim, a claim reopened after final adjudica-
   tion, or a claim for increase, of compensation,
   dependency and indemnity compensation, or pen-
   sion, shall be fixed in accordance with the facts
   found, but shall not be earlier than the date of re-
   ceipt of application therefor.
The implementing regulation for §1151 states that the
effective date shall be the “date injury or aggravation was
suffered if claim is received within 1 year after that date;
otherwise, date of receipt of claim.” 38 C.F.R. §3.400(i).
    The Veterans Court affirmed the Board’s factual find-
ing that June 26, 1997 was the earliest date on which Mr.
Trexler submitted a claim for benefits pursuant to §1151.
Trexler, 2014 WL 92792, at *4. Relying on §5110(a) and
38 C.F.R. §3.400(i), the court affirmed the Board’s denial
of an earlier effective date for §1151 benefits. No error
has been shown in this interpretation of the applicable
statutes and regulation.
    No constitutional violation has been shown in the ac-
tions referred to by Mr. Trexler. In April 2002, a Depart-
ment of Veterans Affairs Regional Office (“RO”) deferred
action on Mr. Trexler’s §1151 claim pending a medical
opinion. Mr. Trexler subsequently received a determina-
tion of entitlement to benefits under §1151. Mr. Trexler
now appears to argue that the RO’s deferral violated his
constitutional right to due process. We discern no merit
in this argument. The invocation of the Constitution is
insufficient to confer jurisdiction when no constitutional
4                                     TREXLER   v. GIBSON



issue is presented. See Helfer v. West, 174 F.3d 1332,
1335 (Fed. Cir. 1999).
   Mr. Trexler’s action under the Federal Tort Claims
Act brought in federal district court is not within our
appellate   jurisdiction.  See    28    U.S.C.   §1331;
38 U.S.C. §7292.
    No costs.
                     DISMISSED